 MODINE MANUFACTURING COMPANY629Modine Manufacturing CompanyandInternationalUnion,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW) andSheetMetalWorkers International Association,Local No. 2, Party to Contract.Case 17-CA-4206November 18, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a charge duly filed by International Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America (UAW), hereafterreferred to as UAW, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 17, issued a complaint datedMarch 30, 1970, against the Respondent, ModineManufacturing Company, alleging that the Respon-dent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(5), (2),and (1) and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before a TrialExaminer were duly served on the Respondent.The complaint alleges, in substance, (1) that,although the UAW was duly certified after a Boardelection as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unit,the Respondent has, since requested to do so on orabout February 2, 1970, refused, and is refusing, torecognize or bargain with the UAW; (2) that on orabout January 7, 1970, Respondent posted a writtennotification designed to encourage, and which didencourage, employees to vote for SheetMetalWorkers International Association, Local No. 2,herein called Sheet Metal Workers, and against theUAW in the January 12, 1970, election; and (3) thatsince the election of January 12, 1970, the Respondenthas continued to recognize and bargain with the SheetMetalWorkers, and maintained in full force, acontract between them including provisions pertain-ing to union security and dues checkoff, and therebyhas rendered unlawful assistance and support to theSheetMetalWorkers. The Respondent filed itsanswer denying certain allegations of the complaint.On June 1, 1970, the Respondent, the UAW, andCounsel for the General Counsel filed a motion totransfer proceeding to the Board and stipulation of,In par.4 of thestipulation the parties designatedas a part thereof, "inviewof Section9(d) of the Act," the record of the hearing in the underlyingrepresentation proceeding.The Board in that proceeding considered therecord,reached a decision on the merits, anddirected an election.(Decision and Direction of Electionin Case 17-RC-5945, published at 180NLRB No. 70,of which the Board is requestedto takeofficial notice.) It issettled that,in the absenceof newly discovered or previously unavailableparties.The parties stipulated that the entire record inthisproceeding shall consist of the charges, com-plaint,notice of hearing,answer,and the stipulationof facts,including the exhibits attached thereto. Thepartieswaived their rights to a hearing and to theissuance of a Trial Examiner's Decision.By an Order issued on June 5,1970, the Boardapprovedthe aforesaid stipulation and transferred thematter to the Board.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the aforesaid stipulation and the entire recordin this case,'including the briefs of the Respondent,the UAW,and the General Counsel,the Board makesthe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTThe Respondent, a Wisconsin corporation, operatesseveral plants throughout the United States, includingone at Trenton, Missouri, the only operation involvedherein,where it is engaged in the manufacture ofradiators for automotive and agricultural equipment.In the course and conduct of its business at theTrenton plant, the Respondent annually ships prod-ucts valued at in excess of $50,000 directly to pointsoutside the State of Missouri, and receives goodsvalued at in excess of $50,000 for its Trenton plantfrom points outside the State of Missouri. TheRespondent admits, and we find, that it is, and hasbeen at all material times herein, engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATIONS INVOLVEDThe UAWand the Sheet Metal Workers are now,and have been at all material times herein, labororganizations within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Refusal to BargainThis case arises out of the organizational activity atRespondent's Trenton, Missouri, plant by the Sheetevidence,the Board does not litigate in an unfair laborpracticecase issueswhich were, or could havebeen,litigated in a prior representationproceeding.'(lPittsburgh Plate Glass Co. v. N.L.RB.,313 U.S. 146, 161-162.)Thus, no reason thereforhaving been given,we will not reconsider therecord madein the representation hearing.Accordingly,the representationcaserecordis part of the stipulated record in this unfairlaborpractice caseonly forthe purpose indicatedby Sec. 9(d) of the Act.186 NLRB No. 84 630DECISIONS OF NATIONALLABOR RELATIONS BOARDMetal Workers and the UAW. In the course of thatactivity, Respondent, on January 21, 1969, recognizedthe Sheet Metal Workers. Shortly thereafter the UAWfiled a petition for an election.2 A hearing was held,and the case was transferred to the Board for decision.A panel of this Board decided that, contrary to theRespondent's and the Sheet Metal Workers conten-tion, the recognition and subsequent execution of acontract3 was not a bar to the petition filed by theUAW, and directed an election. Pursuant to thisdecision, theRegionalDirector for Region 17conducted an election on January 12, 1970. The tallyof ballots shows that of 124 ballots cast, the UAWreceived 71 votes and the Sheet Metal Workers 47,with 2 votes for neither and 4 challenges. Thereafter,on January 20, 1970, the Regional Director forRegion 17 certified the UAW as collective-bargainingrepresentative in the appropriate unit.4On February 2, 1970, the UAW requested theRespondent to bargain with it over wages, hours, andworking conditions. The Respondent replied that itwould refuse to do so, claiming that its recognition ofthe Sheet Metal Workers had been proper.In the instant case, the Respondent takes theposition that the UAW did not have a substantialshowing of interest at the time the Respondentrecognized the Sheet Metal Workers and, therefore,that the initial recognition was lawful and a bar to theelection.5 In support of its position, the Respondentrequests the Board to open the record and produce allof the UAW membership and authorization cards inorder to determine the extent of the UAW's showingof interest at the time recognition was extended to theSheet Metal Workers. In this connection the Respon-dent has subpenaed the UAW cards.6 The Respon-dent claims that the Hearing Officer, in the represent-ation proceeding, under the guise of complying withthe Board policy that showing of interest is notlitigable, erroneously revoked a subpena for the UAWcards.The Board has ruled in the representation proceed-ing that the Hearing Officer's rulings were withouterror, that the Respondent's contention that theUAW did not have a substantial interest is withoutmerit, and that the recognition of the Sheet MetalWorkers was not a bar to the UAW's petition for an2Whetherthe petition was filed7 days afterthe recognition agreement(as the Respondent claims herein)or 5 days thereafter (as found in theunderlying representation proceeding) is immaterialto theissues involvedherein.Nevertheless,we inadvertently left out the word"working."Pursuant to Section10(d) of the Act, we shall order,and ithereby isordered, thatin theunderlyingrepresentation proceeding the term "5days"be corrected to read "5 working days."3On March 30,1969, the Respondent and the Sheet Metal Workersentered into a collective-bargaining agreement,which provided,inter alia,for union security and dues checkoff.4All production and maintenanceemployees,including the shippingand receiving clerk and the inspectors,employed bythe Employer at itsTrenton,Missouri,plant, excluding all office clerical employees,guards,election. Thus, the Board has already decided the veryquestions which the Respondent now raises. As notedearlier,Board policy does not permit litigation, in anunfair labor practice case,of issues which were, orcould have been, litigated in a prior representationproceeding. Under thesecircumstances,we find thatthe Respondent has failed to raise any issue which isproperly litigable in this proceeding.? Accordingly, asthe Respondent is obligated to meet and bargain withtheUAW upon request, we find that the Respon-dent's refusal, on and after February 2, 1970, tobargain collectively with the UAW as the exclusivebargaining representative of the employees in theappropriate unit was and is violative of Section 8(a)(5)and (1) of the Act.Having found that the Respondent has unlawfullyrefused to bargain with the UAW, we shall order it tobargain collectivelywith the UAWas exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In addi-tion, to ensure that the employees in the appropriateunit will be accorded the services of their selectedbargaining agent for the period provided by law, weshallconstrue the initial year of certification asbeginning on the date the Respondent commences tobargain in good faith with the UAW as the certifiedbargaining representative of the employees in theappropriate unit.8B.Interference and AssistanceThe complaint alleges a violation of Section 8(a)(2).The facts show that the Respondent has continued torecognize the Sheet Metal Workers and to give effectto the contract, even though the UAW won theelection and has been certified at the exclusivecollective-bargaining representative.The contract,which was executed on March 30, 1969, containsprovisions for union security and dues checkoff.We have found that the Respondent has a duty tobargain collectively with the UAW, the statutoryrepresentative of the Respondent's employees, andthat Respondent violated that duty. This obligation isexclusive and exacts "the negative duty to treat withno other."9 Thus, we conclude that on and afterprofessional employees,and supervisors as defined in the Act.5In its brief Respondent confuses the number of showing of interestcards necessary to support a petition and the number which would besufficienttodemonstrate that there is an intervening rival interestsubstantialenough to require resolution of the question concerningrepresentationby secretballot and warrant participation therein. SeeAmerican BreadCompany,170 NLRB No.20, fn. 1.6SubpoenasducestecumB-84248 and B-84249.ICounsel for the General Counsel'smotion to revokesubpoenas ducestecumB-84248 and B-84249 is granted and said subpenas are herebyrevoked.a SeeMar-JacPoultry Company,Inc.,136 NLRB 785.9N.L.R.B. v. Jones &Laughlin SteelCorp.,301 U.S. 1, 44. MODINE MANUFACTURING COMPANY631January 12, 1970, the Respondent's continued recog-nition of the Sheet Metal Workers, and its maintain-ing in full force and effect the bargaining agreementwith the Sheet Metal Workers including the provi-sions pertaining to union security and dues checkoff,violated Section 8(a)(2) and (1) of the Act.1°As we have found that the Respondent, by givingcontinued recognition to the Sheet Metal Workersand continued effect to the aforesaid contract, hasviolated Section 8(a)(2) and (1) of the Act, we shallorder it to cease and desist therefrom. We shall alsoorder the Respondent to withdraw and withholdrecognition of the Sheet Metal Workers as collective-bargaining representative of its employees and tocease giving affect to said collective-bargainingagreement. In order to effectuate the policies of theAct and since employees, by the unlawful continua-tion of the union-security provision, would thereby becoerced into joining and/or continuing their member-ship in the Sheet Metal Workers and paying dues to it,we shall order the Respondent to reimburse all itsemployees for monies paid by or withheld from themon and after January 12, 1970, for initiation fees, dues,or other obligations of membership in Sheet MetalWorkers.ii In accordance with the Board's decision inIsisPlumbing & Heating Co.,138NLRB 716, andQualityCoal Corporation, et a!.,139NLRB 492,interest should be included on such dues reimburse-ment, such interest to be computed in the manner setforth inSeafarers International Union,138 NLRB1142.purposes of collective bargaining of the Respondent'semployees in the appropriate unit.5.By refusing to bargain collectively with theUAW as the exclusive representative of all theemployees in the appropriate unit on and afterFebruary 2, 1970, the Respondent has engaged in, andisengaging in, unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By continuing, since January 12, 1970, torecognize the Sheet Metal Workers, and by continu-ing to give effect to a collective-bargaining agreementwith the Sheet Metal Workers which contained,interalia,provisions for union security and dues checkoff,the Respondent has assisted and supported a labororganization and thereby has engaged in, and isengaging in, unfair labor practices within the meaningof Section 8(a)(2) of the Act.7.By the aforesaid refusal to bargain and theassistance and support of a labor organization, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of theAct.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERCONCLUSIONS OF LAW1.ModineManufacturing Company, Trenton,Missouri, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.International Union, United Automobile, Ae-rospace and Agricultural ImplementWorkers ofAmerica (UAW), and Sheet Metal Workers Interna-tional Association, Local No. 2, are labor organiza-tions within the meaning of Section 2(5) of the Act.3.All production and maintenance employees,including the shipping and receiving clerk and theinspectors, employed by the Employer at its Trenton,Missouri, plant, excluding all office clerical employ-ees, guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all material times since January 12, 1970, theUAW has been the duly selected and, since January20, 1970, the certified exclusive representative for the10SeeAmerican Beef Packers, Inc,176 NLRB No 42 Having foundthat Respondent has hereby violated Section 8(a)(2) of the Act, we find itunnecessary to pass upon, and do not decide, whether Respondent alsoviolated Section 8(a)(2) by posting and reading a notification to employeesPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Modine Manufacturing Company, Trenton, Missour-i, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America (UAW), as the exclusive bar-gaining representative of the employees in theappropriate unit.(b)Giving effect to its contract dated March 30,1969, or any modifications, extensions, or renewalsthereof, or any other contract, agreement, arrange-ment, or understanding entered into, with Sheet MetalWorkers International Association, Local No. 2, orany successor, relating to grievances, labor disputes,wages, rates of pay, hours of employment, or otherconditions of employment, unless and until said laboron January 7, 1970, 5 days before theelectionN L R B v. Revere Metal Art Co,280 F 2d 96 (C A 2), enfg 123NLRB 114. cert denied, 364 U S 894 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization shall have been certified by the NationalLabor Relations Board as the exclusive representativeof the Respondent's employees; provided, however,that nothing in this Decision and Order shall beconstrued to require the Respondent to vary orabandon any wages, hours, seniority, or othersubstantive features of its relations with its employeeswhich Respondent has established in the performanceof said contract, or to prejudice the assertion byemployees of any rights they may have thereunder.(c)Recognizing Sheet Metal Workers InternationalAssociation, Local No. 2, or any successor thereto, asrepresentative of any of its employees for the purposesof collective bargaining, unless and until said labororganization shall have been certified by the NationalLabor Relations Board as the exclusive bargainingrepresentative of such employees.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Bargaining collectively with the InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), as theexclusive representative of all employees in theappropriate unit in respect to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.The unit for bargaining is:All production and maintenance employees, in-cluding the shipping and receiving clerk and theinspectors, employed by the Employer at itsTrenton,Missouri, plant, excluding all officeclerical employees, guards, professional employ-ees, and supervisors as defined in the Act.(b)Reimburse all of its employees, former andpresent, for moneys paid by or withheld from them onand after January 12, 1970, for initiation fees, dues, orother obligations of membership in Sheet MetalWorkers International Association, together withinterest thereon at the rate of 6 percent per annum, inthe manner set forth in this Decision.(c)Withdraw and withhold all recognition fromSheetMetalWorkers InternationalAssociation,Local No. 2, or any successor labor organization, asthe representative of the Respondent's employees forthe purposes of collective bargaining, unless and untilsaid labor organization shall have been certified bythe National Labor Relations Board as the exclusiverepresentative of such employees.(d) Post at its plant in Trenton, Missouri, copies ofthe attached notice marked "Appendix." 12 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by anauthorized representative of the Respondent, shall beposted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 17, inwriting, within 10 days from the date of this Decisionand Order, what steps Respondent has taken tocomply herewith.12 In theevent this Orderisenforcedby a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read "PostedPursuant to a Judgment of the United StatesCourt of Appealsenforcingan Orderof theNational LaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a case in which all sides had the chance topresent their positions, the National Labor RelationsBoard found that we, Modine Manufacturing Com-pany, violated the National Labor Relations Act. TheBoard therefore ordered us to post this notice.The Act gives all employees these rights:To engage in self organizationTo form, help, or join unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes withthese rights.The National Labor Relations Board foundthat:1.The International Union, United Auto-mobile, Aerospace and Agricultural Imple-mentWorkers of -..merica (UAW), is theUnion you have chosen, through a secret-ballot election, as your representative forcollective bargaining.2.We unlawfully refused to bargain withtheUAW about wages, hours, and otherconditions of employment.3.We unlawfully continued to recognizeand bargain with the Sheet Metal Workerswhen they did not represent a validly desig-nated majority of our employees.4.We unlawfully continued to give effect toa contract with the Sheet Metal Workers MODINE MANUFACTURING COMPANY633when they did not represent a validly desig-nated majority of our employees.Accordingly, we give you these assurances:1.We recognize International Union, Unit-ed Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), asyour exclusive bargaining representative withrespect to wages, hours, and other conditionsof employment.2.We will bargain with the UAW over thesubjects named above.3.We will cease giving effect to ourcontract with Sheet Metal Workers Interna-tional Association, Local No. 2.4.We will cease recognizing the SheetMetal Workers and withdraw and withholdall recognition from them as your representa-tive for collective bargaining.5.We will reimburse each of you for moneypaid by you, or withheld from your wages,after January 12, 1970, for initiation fees,dues, or other obligations of membership inSheet Metal Workers, with 6-percent interest.MODINEMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, 610 Federal Building, 601 East 12th Street,KansasCity,Missouri64106,Telephone816-374-5181.